Case 2:13-cr-00016-JDC-PJH Document 97 Filed 06/22/20 Page 1 of 4 PageID #: 405



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                           CASE NO. 2:13-CR-00016-01

 VERSUS                                             JUDGE JAMES D. CAIN, JR.

 DERRICK NATHANIEL HARTFIELD (01) MAGISTRATE JUDGE HANNA

                                MEMORANDUM ORDER

         Before the Court is a Motion for Compassionate Release (Rec. #94) pursuant to 18

 U.S.C. § 3582(c)(1)(A). Defendant Derrick Nathaniel Hartfield seeks to be released from

 FCI Forrest City, Arkansas based on a generalized fear of contracting COVID-19.

         Hartfield was convicted of Aggravated Identity Theft 1 and Wire Fraud 2 on July 7,

 2012. He was sentenced to serve 24 months and 60 months imprisonment, consecutively.

 After his release, Hartfield began his term of supervised release. On January 8, 2020,

 Hartfield’s release was revoked due to several violations including the commission of a

 criminal offense that was nearly identical in nature to the conduct that was the basis of his

 underlying conviction. Hartfield was sentenced to 27 months to run consecutively to any

 sentence imposed as a result of the probation violation in Rutherford County, Tennessee. 3

         A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). Under 18 U.S.C. 3582(c),

 a court generally may not modify a term of imprisonment once it has been imposed, except



 1
   18 U.S.C. § 1028A.
 2
   18 U.S.C. § 1343.
 3
   Rec. 92.
Case 2:13-cr-00016-JDC-PJH Document 97 Filed 06/22/20 Page 2 of 4 PageID #: 406



 in three circumstances; (1) upon a motion for reduction in sentence under 18 U.S.C. §

 3582(c)(1)(A); (2) to the extent otherwise expressly permitted by statute or by Rule 35 of

 the Federal Rules of Criminal Procedure, 18 U.S.C. § 3582(c)(1)(B); and (3) where the

 defendant was sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

 3582(c)(2).

        In context of relief under § 3582(c)(2), which allows a sentence reduction based on

 a retroactive guideline amendment, the Fifth Circuit has recognized that prerequisites are

 jurisdictional. See United States v. Garcia, 606 F.3d 209, 212 & n. 5 (5th Cir. 2010) (The

 first question is whether the district court has jurisdiction).

        The court may reduce a term of imprisonment for “extraordinary and compelling

 reasons” so long as they are “consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Following passage of the First Step

 Act in 2018, inmates may use this provision to directly petition the court for compassionate

 release. The court may only act, however, “upon motion of the Director of the Bureau of

 Prisons, or upon motion of the defendant after the defendant has fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on [his]

 behalf or the lapse of 30 days from the receipt of such a request . . . whichever is earlier.”

 18 U.S.C. § 3582(c)(1)(A). Thus, the inmate is required to exhaust his administrative

 remedies with the BOP before bringing such a request to the court and exhaustion is a

 jurisdictional prerequisite for the court’s ability to grant relief. See, e.g., United States v.

 Johnson, 2020 WL 1663360, at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020

 WL 1940570 (W.D. La. Apr. 21, 2020).

                                           Page 2 of 4
Case 2:13-cr-00016-JDC-PJH Document 97 Filed 06/22/20 Page 3 of 4 PageID #: 407



        The Supreme Court has recently reaffirmed the principle that a district court may

 not ignore a statutory command such as that included in § 3582(c)(1)(A). In Ross v. Blake,

 136 S.Ct. 1850 (2016), the Court rejected a judicially created “special circumstances”

 exception to the exhaustion requirement stated in the Prison Litigation Reform Act of 1995

 (“PLRA”). That Act mandates that an inmate exhaust “such administrative remedies as

 are available” before bringing suit to challenge prison conditions. 42 U.S.C. § 1997e(a).

 The Court rejected the “freewheeling approach” adopted by some courts of appeals, under

 which some prisoners were permitted to pursue PLRA litigation even when they had failed

 to exhaust available administrative remedies. Ross, 136 S.Ct. at 1855. The Court explained

 that the “mandatory language” of the exhaustion requirement “means a court may not

 excuse a failure to exhaust” even to accommodate exceptional circumstances. Id at 1856.

        Congress’ requirement that inmates must initially resort to administrative remedies

 exists for good reason: BOP conducts an extensive assessment for such requests, and it is

 in the best position do so. See 28 C.F.R. § 571.62(a); BOP Program Statement 5050.50,

 Compassionate Release/Reduction in Sentence; Procedures for Implementation of 18

 U.S.C. § § 3582(c)(1)(A) and 4205(g). Based on those procedures, the BOP completes a

 diligent and thorough review, applying its expertise concerning both the inmate and the

 conditions of confinement.

        Consequently, Hartfield must first present his request to the BOP and permit it to

 evaluate his current circumstances in light of the COVID-19 concerns. He cannot petition

 for judicial relief until, as the statute provides, the BOP denies the request or 30 days have

 passed after presentation of the request to the Warden, whichever is earlier.

                                          Page 3 of 4
Case 2:13-cr-00016-JDC-PJH Document 97 Filed 06/22/20 Page 4 of 4 PageID #: 408



        The Government informs the Court that the records from the legal department at

 FCI Forrest reveal that Hartfield has not filed an administrative request.

                                      CONCLUSION

        Because Hartfield has failed to exhaust his administrative remedies,

        IT IS ORDERED that the motion for compassionate release is hereby DENIED

 for lack of jurisdiction.

        THUS DONE AND SIGNED in Chambers, on this 22nd day of June, 2020.



                      _________________________________________
                                 JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE




                                          Page 4 of 4
